Case 6:20-cr-00077-WWB-GJK Document 69 Filed 11/17/20 Page 1 of 2 PagelD 475

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
UNITED STATES OF AMERICA, Case No. 6:20-cr-77-Orl-78GJK
Plaintiff, O
Government OO Evidentiary
Trial
L] Other

Vv.

EDGAR JOHN DAWSON, JR.

 

 

 

 

 

 

 

 

 

 

 

Defendant O
EXHIBIT LIST
Exhibit Date Date Objections/ Description of Exhibit
Number Identified Admitted Stipulated
Admissions
1A ty Screenshots from Daugh Fun Time chats
W//4 [z0r0 \\ litho (Bates 0117-0122, 0126-0138)
1B Attachments from Richard Lutz on
Daugh Fun Time chats
1 [au fi (ist
(UNDER SEAL)
2B Images and videos sent from mywife73 to
dcjohn1997
UN /|>|-202 wfialo (disk)
(UNDER SEAL)
2C Summary of chats and images in GX 1A
Ni [202 | [al and 1B °
4B a Disk of Discord records (images)
[| 2022 | 0 /ia/z000 (UNDER SEAL)
4C Summary of Discord chats
fete | in /pa[zer0 (Bates 0475-0477)
TA Audio recording of interview
(Disk)
7B Transcript of audio recording in GX 7A
(Bates 0376-0412)

 

 

 

 

 

 
Case 6:20-cr-00077-WWB-GJK Document 69 Filed 11/17/20 Page 2 of 2 PagelD 476

Case No.: 6:20-cr-77-Orl-78GJK Page 2 of 2 Pages

EXHIBIT LIST - Continuation Sheet

 

 

 

 

 

 

 

Exhibit Date Date Objections/ Description of Exhibit
Number | Identified Admitted Stipulated

Admissions
8 i /iDdha |v ithe Written Stipulation

 

 

. T
